Citation Nr: 1416447	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-23 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, and a cognitive disorder.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for shrapnel retained in the head.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a seizure disorder.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for an alcohol dependence disability.




REPRESENTATION

Veteran represented by:	Marcheta L. Gillam, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.

The record reflects multiple diagnosed psychiatric disabilities for the Veteran.  Therefore, the Board has recharacterized one of his PTSD claim on appeal as a claim for service connection for a psychiatric disability, to include PTSD, major depression, and a cognitive disorder, as set forth on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issue of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

With respect to the Veteran's psychiatric disability claims on appeal, multiple psychiatric disorder diagnoses are reflected in his VA treatment records, including PTSD, major depression, and a cognitive disorder.  He has specifically attributed his PTSD diagnosis to in-service stressors, including being subjected to continual verbal and physical abuse by superior officers.  In his November 2009 claim, he asserted that, "they tried to kill me over there."  He additionally noted reporting to sick bay multiple times for feet problems and having his feet cut up and then being put back on duty.  He reported that he also had trouble climbing poles, at least in part due to back pain, and that he was treated so badly that he started having nightmares about falling off the poles.  

The Board notes that the PTSD claim has specifically been based, at least in part, on apparent in-service personal assault.  It appears, however, that the Veteran has not been provided with legally adequate VCAA notice with respect to substantiating a claim for PTSD based on in-service personal assault, pursuant to 38 C.F.R. § 3.304(f).  Remand is required in order to provide the Veteran with such notice.

Additionally, although there is abundant evidence of current psychiatric disability and the Veteran has raised the contention that such psychiatric disability is related to in-service experiences, he has not yet been afforded a VA examination to determine the nature and etiology of his diagnosed psychiatric disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, remand of his psychiatric disorder claims is also required in order to afford the Veteran such VA examination.  

With respect to the Veteran's claim for disability based on alcohol dependence, service connection for such disability is only available on a secondary basis; as such, a determination must be made as to whether the Veteran suffers from a current alcohol abuse disability acquired secondary to or as a symptom of service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Thus, this matter must be deferred pending adjudication of the Veteran's psychiatric disorder claims, as these claims are intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the Veteran's bilateral foot disability claim, the record reflects diagnoses of hallux valgus, metatarsal deformity, callosities, pes planus, a bunion deformity, and degenerative changes.  His service treatment records (STRs) reflect treatment for multiple in service foot conditions, including for a bullous lesion, blisters, and a bone bruise.  During a March 2010 VA examination of his feet, the VA examiner opined that his present bilateral foot condition was not related to or the result of the condition for which he was treated during service.  The examiner, however, did not provide sufficient reasons for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Remand for a new VA examination is required.

With respect to his claimed back disability, the Veteran contended in an April 2010 statement that he experienced problems with his back while climbing poles during service.  He contended that nothing was done in spite of his reports.  Post-service treatment records reflect ongoing treatment for back pain, and diagnoses have included lumbar disc disease with spasms.  To date, however, the Veteran has not been afforded a VA examination of his back.  Pursuant to the duty to assist, remand is required for such examination.  See McLendon, supra. 

With respect to his claims for retained shrapnel in the head and for a seizure disorder, the Veteran has reported being told that he has shrapnel in his head, but that did not know how the injury occurred.  He appears to associate his seizure disorder with the shrapnel.  He additionally contended in a November 2009 statement that the shrapnel was a residual from training with live ammunition and artillery during service.  As the Veteran has not yet been afforded a VA examination with respect to these claims, remand is also necessary to afford him a neurological examination.  See id.

With respect to the claimed headaches, the Veteran is competent to report current headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, any current headache disability should additionally be diagnosed and described as part of the VA neurological examination.  

Finally, on remand, recent VA treatment records should also be obtained.  In this regard, a May 2012 letter from the Veteran's treating VA psychologist noted current treatment.  VA treatment records dated since June 2011, however, have not been associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA notification letter informing him of the information and evidence required to substantiate a service connection claim for PTSD based on in-service personal assault.  The letter should provide information in accordance with 38 U.S.C.A. § 5103(a), and 38 C.F.R. §§ 3.159(b) and 3.304(f).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of claimed in-service stressors.  

Then, allow the Veteran the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence.

2.  Obtain a complete copy of the Veteran's VA treatment records, including mental health treatment records, from the Cincinnati VA Medical Center, dated since June 2011.  

If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA mental health examination with a VA psychiatrist or psychologist.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, to include PTSD, a depressive disorder, a cognitive disorder, and any secondary alcohol dependence disorder, or whether he has met such criteria at any point during the pendency of his appeal (since November 2009).

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder diagnosed during the pendency of the Veteran's appeal had its clinical onset during his active service or is related to an in-service disease, event, or injury, to include traumatic events the Veteran reportedly experienced during service, including apparent incidents of abuse by superior officers.  

If a diagnosis for PTSD is warranted, the stressor upon which such diagnosis is based should be identified.  The examiner should specifically state whether the Veteran's PTSD diagnosis is based on one or more of his claimed in-service stressors, and if so, whether such stressor(s) is/are adequate to support a PTSD diagnosis.  If said stressor involved in-service personal assault, the examiner should provide an opinion as to whether the evidence indicates that a personal assault occurred.  For example, is there a showing of behavior or personality changes consistent with such assault? This may include changes in job performance, abrupt increase in alcohol use or use of other substances, a showing of interpersonal conflicts, requests to be transferred,

If an alcohol dependence disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such alcohol dependence is proximately due to or the result of (caused by) a diagnosed psychiatric disorder.  If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such alcohol dependence is chronically aggravated (permanently made worse) by a diagnosed psychiatric disorder.  

The examiner must provide a rationale for all opinions, addressing all relevant medical and lay evidence of record.  

4.  Schedule the Veteran for a VA podiatry examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe all foot disabilities found to be present, to include hallux valgus, pes planus, metatarsal deformity, callosities, a bunion deformity, and degenerative changes.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed foot disability had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include as a result of the Veteran's multiple noted in-service foot problems.  

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record.

5.  Schedule the Veteran for a VA orthopedic examination of his back.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe all back disabilities found to be present, to include lumbar disc disease with spasms.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include as a result of training exercises requiring pole climbing.  

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record.

6.  Schedule the Veteran for a VA neurological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe all neurological disabilities found to be present, to include any seizure disorder, headaches, and any disability, associated with retained shrapnel in the Veteran's head.  

The examiner should additionally diagnose and describe any cosmetic disability, including scarring, associated with retained shrapnel in the head. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed seizure disorder, headaches, or disability associated with retained shrapnel in the head, to include any cosmetic disability, had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include training exercises with live artillery and ammunition.

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any headache disability is proximately due to or the result of (caused by) a diagnosed psychiatric disorder. 

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any headache disability is chronically aggravated (permanently made worse) by a diagnosed psychiatric disorder.  

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record.

7.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  Finally, readjudicate the service connection claims on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).




